Title: To Benjamin Franklin from John Paul Jones, 13 February 1780
From: Jones, John Paul
To: Franklin, Benjamin


Honored & dar Sir,
L’orient Feby. 13th. 1780
I had the pleasure of writing to your Excellency on my arrival at Corogne.— Having refreshed my people and shunned a Gale of Wind in that Port I Sailed again the 28th. Ulto.— I took a turn to the Westward of Cape Finistre in hopes of intercepting some of the Enemies Ships, but without Success, and meeting with Mr. Haywood in the Livingston on his return from Virginia I thought it my Duty to take him under Convoy.
On the passage from Boston for Brest the Alliance was Broached too and very near being lost.— In that situation the Sea struck with such Violence against the Head that the Cutwater was wrenched considerably out of its place.— When the Ship was hove Down here it would have been an easy matter to have secured the Head. I did not however then know the circumstances nor did my health permit me to attend, and as I understand Capt. Landais only Ordered the part of the Cutwater that projected on one side of the Stern to be Dubbed off.— When he parted from me off the West of Ireland and again in the North Sea the Alliance was steered in the trough of the Swell so that the Ship was greatly fateagued in every part but particularly in the Cutwater which was much loosened.— At the Texel we did all that was possible in such a Road to secure the Head, but notwithstanding it became necessary to Lash it with an Hauser after we got clear of the Channel. This was of course an inducement for me to Steer sooner for this Port than I had Otherwise intended; tho I had yet other reasons. Among these I may mention that I have found it impossible to regain the Trim of the Ship without altering the arrangement of the Ballast, which I understand Capt. Landais has extended along the Ceiling from the Stern post to the Stem: an Idea that I believe he may without Vanity call his own.— Besides to my great surprise there is not a good Sail nor I may almost say a good Rope in the Alliance. Even the Cables were in so wretched a condition that had it not been for a timely Supply of three New ones that I ordered from Amsterdam I should infallibly have lost the Ship in the Severe Weather I found at the Texel.— In short the Situation in Which I found the Alliance appears to me to have been the effect of Slothfulness & Ignorance.
I procured a Second Anchor at Corogne, and we arrived at Groa the 10th. where the Ship still remains the Wind not permitting her to enter the Harbour. From my late fateagues my health is rather impaired; and being when we anchored almost Blind with Sore Eyes, I the next evening came up here at the desire of my Friends.— I have found some benifit from the change of Air otherwise I could not now have seen to Write.
As soon as the Ship can be brought into Port Louis we shall begin to refit without loss of time.— The Head in my Opinion cannot be Secured without heaving down; therefore I wish it could be afforded to Sheath the bottom with Copper, as the Ship would be doubly servicable afterwards.
I ordered some Canvas and Cordage from Amsterdam which did not appear before I left the Texel nor is yet arrived here. As I suppose M. De Neufville means to send these articles after me, perhaps you will now see fit to contradict the Order as I am assured they can be had on as easy terms here.— I wish to know if I am to apply here, as I do in the meantime, to Messrs. Gourlade & Moylan:— and as the Serapis is arrived here I wish she could be made the property of America.

I have the honor to be always with the heighest Respect & most affectionate Esteem Your Excellencies most Obliged and most humble Servant
Jno P Jones
His Excellency B. Franklin Esquire &c. &c.
 Notation: J P. Jones Feb 13. 1780